DETAILED ACTION
This action is in response to the application filed on 3/26/2020.
Claims 1-20 is pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, “the first sub-system” (line 6) lacks proper antecedent basis. Claims 8 and 15 have the same issue.
Claim 2, “the second sub-system” (lines 4-5) lacks proper antecedent basis. Claim 9 and 16 have the same issue.
Before “implementation” of line 14 of claim 1 and line 4 of claims 3 and 6, --the--should be inserted. Please see claims 8, 10, 13, 15, 17, and 20 for the same issue.    
Claim 5 at line 2, “the at least one sub-system” lacks proper antecedent basis.
Claim 6 at line 2, “the one or more processors:” should be “the one or more processors to:”
Claims 4, 11, 12, 18, and 19 depend on objected claims directly or indirectly and have the same issues identified in objected claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al (US Patent Application Publication 2019/0317750 A1) in view of Attard (US Patent Application Publication 20190146773 A1).
As to claim 1, Ramsay teaches a system (see Fig.1 and associated text) comprising: one or more processors (see e.g. [0048]) and a non-transitory computer readable medium storing a plurality of instructions (see e.g. [0048]), which when executed, cause the one or more processors to: 
generate an upgrade manager service (see e.g. [0042] -  upgrade service (referred to herein as an "upgrade orchestrator") that is configured to provide pre-upgrade component detection and validation on one or more hosts (e.g., one or more hosts running on a cluster); the upgrade orchestrator may be implemented as a software package that can be submitted to an existing software upgrade procedure of a host; The software package may include an upgrade executable that, when launched, provides a new software service, including initializing one or more new public-facing APIs to provide pre-upgrade host component detection and validation) for implementation of a first sub-system upgrade package (e.g. selected component to be upgraded) from within a third-party system (e.g. cluster 150) that hosts the first sub-system (e.g. host 100, see e.g. [0077] the launched upgrade service may be used to determine components of the host that are to be upgraded and [0078] -the launched upgrade service may be used to initialize an upgrade process on the host. For instance, in the example environment of FIG. 1, the launched upgrade service may begin an upgrade of storage stack software 122 and send the upgrade manager service to the third-party system (see e.g. [0052] - During an upgrade of hosts 100, a software package including an executable of an upgrade orchestrator 180 may be uploaded to a VC VM 120 of the host).

Ramsey does not specifically teach generate the first sub-system upgrade package according to a compatibility with a first sub-system version currently deployed in the third-party system to update the first sub-system with at least one feature available in an upgraded version of the first sub-system, receive a first request for the first sub-system upgrade package from the upgrade manager service running in the third-party system or send the first sub-system upgrade package for implementation at the first sub-system by the upgrade manager service running in the third-party system.

In an analogous art of updating software, however, Attard teaches generate a first sub-system upgrade package (e.g. release files) according to a compatibility with a first version currently deployed in a third-party system to update the first sub-system (e.g. user computer device 110A) with at least one feature available in an upgraded version of the first sub-system (see Fig.2 and associated text, e.g. [0046] - The update file includes information essential to update the computer application already installed on a user device from a previous version (e.g., 1.0.0) to the latest/current version (e.g., 1.0.10) and [0049] - Release metadata and release files may be packaged together in archive files such as ZIP files., receive a first request for the first sub-system upgrade package from the upgrade manager service (e.g. update service /app 120A) running in the third-party system (See e.g. [0049]- If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files) and send the first sub-system upgrade package for implementation at the first sub-system by the upgrade manager service running in the third-party system (see e.g. [0049] - If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files and Fig.6 and associated text, e.g. [0103] - If at step 606, the update service determines that a more up to date version is available, the process proceeds to step 608, where the update service 120A, 120B, 120C fetches one or more release files corresponding to the application versions between the current application version and the latest application version available).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsay to incorporate/implement the limitations as taught by Attard in order to provide a more efficient and cost effective method of updating software. 

As to claim 2, Attard further teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: generate a second sub-system upgrade package (e.g. release files) according to a compatibility with a second sub-system version currently deployed in the third-party system to update the second sub- system (e.g. user computer device 110B) with at least one feature available in an upgraded version of the second sub-system (see Fig.2 and associated text, e.g. [0046] - The update file includes information essential to update the computer application already installed on a user device from a previous version (e.g., 1.0.0) to the latest/current version (e.g., 1.0.10) and [0049] - Release metadata and release files may be packaged together in archive files such as ZIP files), the feature available in the upgraded version of the first sub-system being different than the feature available in the upgraded version of the second sub-system (see e.g. [0043]-the process 200 can be performed for updating multiple computer applications for one or more release channels and/or operating systems, receive a second request for the second sub-system upgrade package from the upgrade manager service running in the third-party system (See e.g. [0049]- If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files) and send the second sub-system upgrade package for implementation at the second sub- system by the upgrade manager service running in the third-party system (see e.g. [0049] - If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files and Fig.6 and associated text, e.g. [0103] - If at step 606, the update service determines that a more up to date version is available, the process proceeds to step 608, where the update service 120A, 120B, 120C fetches one or more release files corresponding to the application versions between the current application version and the latest application version available).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsay to incorporate/implement the limitations as taught by Attard in order to provide a more efficient and cost effective method of updating software. 

As to claim 3, Ramsey also teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: generate the upgrade manager service to perform a pre-check of the first sub-system from within the third-party system prior to implementation of the first sub-system upgrade package (See e.g. [0052] - the upgrade orchestrator 180 may include a component detection subsystem 210 to provide pre-upgrade detection of upgradeable components on a host, and a pre-upgrade validation subsystem 220 to validate the upgradeable components detected by component detection subsystem 210).
As to claim 8, the limitations of claim 8 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
	As to claim 9, the limitations of claim 9 are substantially similar to the limitations of
claim 2, and therefore, is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of
claim 3, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
	As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 2, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of
claim 3, and therefore, is rejected for the reasons stated above.

Claims 4-6, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey in view of Attard, as applied to claims 3, 10 and 17 above, and further in view of Joshi et al (US Patent Application Publication 2021/0200881A1).
As to claim 4, Ramsey in view Attard teaches the limitations of claim 3, but does not specifically teach wherein the pre-check of the first sub-system comprises at least one of: an identification of one or more policies associated with the first sub-system; a determination of a status of at least one proxy backing up the first sub-system; and a determination of status of storage associated with the first sub-system.
In an analogous art of managing data, however, Joshi teaches wherein the pre-check of a first sub-system (e.g. storage server 124A) comprises at least one of: a determination of status of storage associated with the first sub-system (see e.g.[0040] -  The storage device pre-checker 206 pre-checks a status of a data storage device (e.g., the data storage devices 126A-H as specified by the request), in response to receiving the request to activate data encryption; the pre-check includes requesting configuration data and an operational status of specific data storage devices 126A-H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsay in view of Attard to incorporate/implement the limitations as taught by Joshi in order to provide a more reliable and efficient method of managing data encryption during software updates for the purpose of minimizing data loss.

As to claim 5, Ramsey also teaches wherein the determination of a status of at least one proxy backing up the at least one sub-system comprises a determination of whether backed-up data will be compatible with the feature available in the upgraded version of the first sub-system (see e.g. [0068] - the compatibility of each of the user-selected component versions may be compared with existing hardware, existing software, other selected component versions, or other factors. At operation 530, each host may return validation test results for each component).
As to claim 6, Ramsey also teaches wherein the plurality of instructions, when executed, further cause the one or more processors generate the upgrade manager service to provide an opt-out option prior to implementation of the first sub-system upgrade package based on a determination of an incompatibility between the backed-up data and the feature available in the upgraded version of the first sub-system (See e.g. [0065] - validations may "skip" (if not applicable), "pass" (in which case the upgrade is expected to succeed), "warn" (in which case the upgrade is expected to succeed but with reduced features or performance, unless user action mitigates the related issues), or "fail" (in which case the upgrade is expected to fail unless user action mitigates the related issues) and [0066] - In implementations where one or more validations fail or generate a warning (e.g., "warn" or "fail"), the testing results may return instructions to the user on how the user may mitigate the issue and rerun the validations, so that the user may address all known issues before beginning the upgrade).
As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 4, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 4, and therefore, is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Attard, as applied to claims 2, 9, and 19 above, and further in view of Fox et al (US Patent Application 20190031203 A1).
As to claim 7, Ramsay in view of Attard teaches the limitations of claim 2, but does not specifically teach wherein the plurality of instructions, when executed, further cause the one or more processors to: generate the second sub-system upgrade package in accordance with a data dependency currently existing between the first and the second sub-systems, wherein the implementation of the second sub-system upgrade package, by the upgrade manager service running in the third- party system, complies with the data dependency between the first and the second sub-systems.
In an analogous art of updating software, however, Fox teaches generate an upgrade package in accordance with a data dependency currently existing between the first and the second sub-systems (e.g. vehicles 104 b-c), wherein the implementation of the upgrade package complies with the data dependency between the first and the second sub-systems (see Fig.10 and associated text, e.g. [0113] - in connection with generating the update package, reference may be made to dependency management system 126. In particular, dependency management system 126 may be checked to determine if the new update package is associated with an ECU that is interdependent with other ECUs in a vehicle, and if so, whether software updates should also be performed for the interdependent ECUs. As discussed above, dependency management system 126 may maintain lists or mappings of ECUs, so that interdependencies between ECUs can be confirmed before software updates are performed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsay in view of Attard to incorporate/implement the limitations as taught by Fox in order to provide a more efficient method of generating and processing update packages in a timely manner for the purpose of minimizing downtime.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 7, and therefore, is rejected for the reasons stated above.
	As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claims 6 and 7, and therefore, is rejected for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192